Citation Nr: 1732709	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a skin condition to include eczema and tinea pedis, to include as due to herbicide exposure.

2. Entitlement to service connection for onychomycosis, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the Board at a March 2013 hearing conducted at the RO.  A transcript of the hearing is of record.

The Board previously considered the Veteran's claims and, in May 2015, issued a decision denying service connection for a skin condition and remanding the issue of service connection for onychomycosis.  The latter issue was also subject of an October 2015 remand.  The Veteran appealed the May 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, in March 2016, granted a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the May 2015 Board decision that denied service connection for a skin condition.  Both appeals have returned to the Board for consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 remand, the Board identified possible outstanding VA treatment records, specifically instructing that records dated prior to August 2007 be obtained and associated with the claims file.  The AOJ has received negative replies from the Seattle and Walla Walla VA Medical Centers, indicating they possess no treatment records dated prior to August 2007.  However, to date, the AOJ has not received a response for records from the Yakima Community Based Outpatient Clinic (CBOC).  In light of the deficiencies in the ordered development, another remand is necessary to fulfill the Board's prior instructions.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Yakima CBOC dated prior to August 2007.  All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2016), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give him an opportunity to respond.

2. If, and only if, additional VA treatment records are obtained above, obtain addendum opinions from an appropriate VA examiner(s) to address the etiology of the Veteran's claimed skin condition and onychomycosis.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner(s) in conjunction with rendering the addendum opinions.  If the VA examiner(s) determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The examiner(s) should address the following:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin condition and/or onychomycosis began in service, was caused by service, or is otherwise etiologically related to active service, to include in-service herbicide exposure.  

In offering this opinion, the examiner must acknowledge the Veteran's competent reported that he had skin problems during service despite the absence of any in-service documentation of skin problems, and should consider that the Veteran's assertions are consistent with the circumstances, conditions, or hardships of combat service., and should consider that the Veteran's assertions are consistent with the circumstances, conditions, or hardships of combat service.

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's onychomycosis was caused or aggravated by diabetes mellitus, type II.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In rendering the requested opinions, the examiner must address the Veteran's and his wife's lay assertions as to the presence of observable symptoms during and after active service, the VA diabetic foot examinations since January 2011 noting bilateral toenail fungus, and the April 2012 examiner's statement that toenail fungus was frequently secondary to diabetes.

The examiner(s) must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




